Title: To George Washington from Robert Stewart, 3 September 1763
From: Stewart, Robert
To: Washington, George



My Dear Sir
Philadelphia Sepr 3rd 1763

I had the extreme pleasure to receive your very Affecte Favour Covering your 2d Sett of Bills.
From the Date of my last I was kept in daily expectations of getting leave to go to England, and put off writing to you in hopes I should have been able to have wrote you something decisive with regard to my affairs, but Sir Jeffery always found new reasons for my detention. I could not by any means obtain his Liberty, nor did he give me an absolute denial, but kept me

in the most painfull suspence, and disagreeable attendance, from the middle of last Jany till the latter end of last Month, at length when I little expected it he gave me his leave in writing accompanied by a heap of Freindly professions (which I set down for nothing) and as the place where I had suffer’d so much uneasiness had long since become perfectly disagreeable to me I embrac’d the earliest oppy of getting away, and arriv’d here yesterday to take my Passage in a Ship which I was told would Sail in a few days for London but I find that none will Sail from hence in less than three weeks, for that place where I still continue determin’d to make a vigourous effort for a Compy[.] I readily foresee the almost insuperable difficulties with which the Peace has obstructed the road to Military preferment But as I think I can rely upon Genl Monckton’s Interest and some others of distinction and as the necessary Regulations for the due Government of the Conquer’d Countries will occasion a number of new appointments, both Civil and Military I would fain hope I shall be able to procure something genteel at any rate it is my last resource—should I fail the attempt will indeed be against me but in my situation I think it would be timidity rather than prudence not to make a Trial.
The Engineers Gordon and Basset are here and present their Complemts to you they have both obtain’d leave to go home; Basset acted as aid de Camp in that very fortunate Affair near Bussie Run and extols the firm coolness uns[h]aken intrepidity and vast alacrity of the Highlanders which compos’d that little army even to a hyperbole—certain it is that nothing could be more fortunate for these Colonies than the hardly to be hop’d for Success of that day, as the very existence of the back Country depended on the safety of that Convoy for (’tis said) that Fort Pitt and consequently all it’s dependencies must have fallen for want of Provisions and Ammunition the consequences of which especially to the middle Colonies would have been dreadfull beyond description, there may be reasons for neglecting a Post of such vast importance which was the cause of the last war and which has cost Great Britain and her Colonies so much Bloud and Treasure to acquire and maintain and on whose safety the Lives and Properties of so many Thousands of His Majesty’s Subjects depended, But Success gives the most alureing gloss even to the most egregious Blunders.

The noble expedient they have fallen on in Virga to employ the Militia in order to save Money and perform actual Service would do honr to the most sublime Military genius and I think exceeds even the wise heads of the Assembly here—Some torgid accounts of the mighty Atchievements of S[tephen]s Parties have already reach’d this place, but his Letters do not make that impression they us’d to do.
I propose to go into the Country for a few weeks till the Ship gets ready in order to avoid Expences and need not say how happy you would make me by a Line by Post or otherwise, In the mean Time I beg my most Respectfull and Affecte Complemts to your Lady and Family & ever am with the highest Esteem & most perfect regard My Dear Colo. Your Most Affecte & Most Obliged hble Servt

Robert Stewart

